Citation Nr: 1647008	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  14-12 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression with panic attacks and agoraphobia.

2.  Entitlement to service connection for adreno-pituitary dysfunction (Cushing's syndrome).  

3.  Entitlement to service connection for cervical strain with degenerative disk disease.  

4.  Entitlement to service connection for hypertension.  

 5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served by completing active duty for training (ACDUTRA) from July 1969 to November 1969, and was at other times between March 1969 and August 1970 a member of the Massachusetts Army National Guard.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In July 2015, the Board found new and material evidence had been submitted, and reopened the claim for service connection for an acquired psychiatric disorder.  Hence, that claim is to be decided on a de novo basis.  38 U.S.C.A. § 5108 (2014).  The Board then remanded that reopened claim as well as the balance of the claims on appeal.  

As the Board noted in the introduction to its July 2015 decision, while the RO in an unappealed October 1991 decision denied service connection for an adreno-pituitary dysfunction, service treatment records were subsequently added to the record that had not been considered by the RO in that October 1991 decision.  Hence, reopening of the claim for Cushing's syndrome is not required, and the Cushing's syndrome claim is also to be considered on a de novo basis.  38 C.F.R. § 3.156(c)(1)(i) (2015).   ("Adreno-pituitary dysfunction" is herein used interchangeably with "Cushing's syndrome" to identify that claimed condition, as nomenclature variably identifying that claimed condition within the medical record.)  

Also in its July 2015 decision, the Board reopened the Veteran's claim for service connection for depression with panic attacks and agoraphobia.  Hence, that appealed claim is now also considered on a de novo basis.  

The Veteran died in August 2015.  The appellant, his widow, has been substituted for him and has continued the appeal.  

The appealed claims returned to the Board in this substituted status, and the Board in April 2016 remanded the claims for further development as well as completion of development previously requested.  The claims now return to the Board for further review. 

The issues of service connection for an acquired psychiatric disorder, to include anxiety and depression with panic attacks and agoraphobia; cervical strain with degenerative disk disease; and hypertension are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Cushing's syndrome developed during the Veteran's active duty for training (ACDUTRA).  

2.  COPD was not shown during the Veteran's ACDUTRA or for many years thereafter, and the most probative evidence does not suggest that the condition is related to his ACDUTRA.  There is also no evidence supporting COPD having been caused or aggravated by the Veteran's service-connected Cushing's syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for Cushing's syndrome have been met.  38 U.S.C.A. §§ 101 (22), (24), 106, 1110, 5107 (West 2014); 38 C.F.R. § 3.1, 3.6, 3.303 (2015). 

2.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 101 (22), (23), (24), 106, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (b) (2015).

The Board has herein granted service connection for Cushing's syndrome, and hence there is no reasonably possibility that additional notice or development would further that claim.  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to  obtain.  38 C.F.R. § 3.159 (b).  The Veteran was provided adequate notice by July 2012 letter, prior to the RO adjudication of the appealed issues.  The appellant has subsequently addressed the appealed claims in substitution of the Veteran, following his death.  The appellant has not alleged any prejudicial error in the VCAA notice she received.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of the appealed claims.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006).

Concerning the duty to assist, the Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the COPD claim adjudicated herein has been obtained.  The Veteran's service and post-service treatment records have been obtained.  All available service treatment and personnel records have been appropriately sought from service department and Massachusetts Army National Guard sources, and records received have been associated with the Veteran's records.  This was also in substantial fulfillment of the Board's prior remands in July 2015 and April 2016.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board is also satisfied that development requested in the July 2015 and April 2016 remands has been satisfactorily completed with regard to the COPD claim.  Stegall.  

A March 2014 private psychiatric evaluation by Dr. Henderson-Galligan notes that the Veteran "began receiving SSDI 18 or 19 years ago for physical and mental difficulties."  The Board notes that Social Security Administration (SSA) records for the Veteran were sought, but that a January 2015 reply from the SSA informed that any medical records of the Veteran retained by SSA had been destroyed.  This reply of records destruction appears consistent with the long interval between the reported SSA disability benefits award and when records were requested.  The RO duly determined that all efforts to obtain SSA records had been exhausted.  Hence, no further efforts to obtain them are required.

The Board notes that VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran is now deceased, and there is no indication that a records-based examination would serve to further the claim for service connection for COPD in the absence of any indication of a link between service and claimed COPD.  Hence, the Board finds that a VA records-based examination is not warranted to address the COPD claim.  

The Board finds that there is no indication in the record that any additional existing evidence relevant to the COPD issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the appellant's appeal.




II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d) (2015).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. §  3.310 (a).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury or a covered disease (acute myocardial infarction, cardiac arrest, or cerebrovascular accident) incurred or aggravated in line of duty.  38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.6 (a), (c), (d) (2015). The definitional statute, 38 U.S.C.A. § 101 (24), makes a clear distinction between those who have served on active duty and those who have served on ACDUTRA or INACDUTRA. 

The Court has held this statute, in effect, means that if a claim relates to period of ACDUTRA, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995). 

The term ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any State. 38 U.S.C.A. § 101 (22) (West 2014 & Supp. 2015); 38 C.F.R. § 3.6 (c) (2015). The term INACDUTRA includes duty other than full-time duty prescribed for Reserves or the National Guard of any State.  38 U.S.C.A. § 101 (23) (West 2014); 38 C.F.R. § 3.6 (d) (2015).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101 , 106, 1110, 1131 (West 2014 & Supp. 2015).

 Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Cushing's Syndrome 

The appellant contends, in effect, that the Veteran's Cushing's syndrome developed in service.  

Service records obtained in April 2016 inform that the Veteran enlisted in the Massachusetts Army National Guard in March 1969, that he had Active Duty for Training (ACDUTRA) from July 1969 to November 1969, and that he subsequently had Massachusetts Army National Guard membership from November 1969 to August 1970.  These records further reflect that he was discharged from the Massachusetts Army National Guard on August 5, 1970, due to failure to meet retention requirements as a result of adreno-pituitary dysfunction.  Thus, service records reflect that the Veteran had ACDUTRA and no other active duty service.  

Records obtained from the Massachusetts Army National Guard (ANG) in April 2016 include a July 1970 service examination for medical evaluation, which notes the presence of adreno-pituitary dysfunction.  A July 1970 service letter from the Veteran's Massachusetts Army National Guard Headquarters Battery, 102D Artillery Group, addressing the retention evaluation, informs that while the Veteran was an enlisted member of the unit he had been unable to attend training assemblies since April 25, 1970, due to illness.  The letter further informs that the Veteran's attending physician, Dr. S.R., had been contacted on multiple occasions, and on each occasion the physician had informed that the Veteran's condition precluded his attendance.  

A July 1970 letter from Dr. S. R., added to the record in February 1996, informs that the Veteran was a patient of his and that the Veteran "is suffering from a disease of the Pituitary or Adrenal gland."  Noted symptoms included "significant high blood pressure, an increase in red blood cell mass and muscular weakness and vomiting."

In his original claim received in July 1981, the Veteran asserted that the adreno-pituitary dysfunction began on August 7, 1969, and informed that he was treated for adreno-pituitary dysfunction on December 5, 1969, and January 5, 1970, at Truesdale Hospital in Fall River, Massachusetts.  He also then informed that he was treated by the private physician S.R., "numerous" times including December 5, 1969.   

Submitted in September 1981 was a brief noted by the private physician, S.R., informing that the Veteran had been found to have Cushing's syndrome in 1970 for which he was treated at Massachusetts General Hospital, and that the Veteran had not been seen by the physician since 1977.  

In support of his original claim, the Veteran had expressed his belief that his Cushing's syndrome developed as a result of harsh treatment during ACDUTRA.  The Board in its March 1983 decision denied the claim based on Cushing's syndrome being a congenital or developmental defect, pursuant to 38 C.F.R. § 3.303(c).  However, medical knowledge has undoubtedly advanced since that decision, and the Board herein reviews the claim de novo.  

A cursory review of reliable governmental sources of medical knowledge reveals that Cushing's syndrome results from excess cortisol production, usually by the pituitary gland.  This is most commonly caused by either medications containing glucocorticoid, or by a benign or malignant tumor causing the adrenal gland or another gland to produce excess cortisol.  Persons with certain rare genetic disorders may be more vulnerable to tumors on one or more glands influencing cortisol levels, causing their susceptibility to Cushing's syndrome.  See Eunice Kennedy Shriver National Institute of Child Health and Human Development, What causes Cushing's syndrome?, National Institutes of Health,  https://www.nichd.nih.gov/health/topics/cushing/conditioninfo/pages/causes.aspx.

Thus, Cushing's syndrome is not by these facts to be considered a congenital or developmental defect, but rather a disease with distinct, identifiable causes.  Hence, the Board concludes that Cushing's syndrome is not barred from service connection on the basis of being a congenital or developmental defect.  38 C.F.R. § 3.303(c) (2015).  

In his May 1982 notice of disagreement with the original denial of his Cushing's syndrome claim, the Veteran informed that he had become very nervous and sick when in basic training, and remained sick until he returned home.  He informed that upon returning home after basic training he went to the private doctor S.R. who informed him of his glandular dysfunction.  

An additional, undated note from Dr. S.R., received in February 1991, likely written during the Veteran's period of Massachusetts ANG membership, informs that the Veteran has "plethora, hypertension, striae, and polycythemia indicating probable Cushing's disease - probably due to adrenal hyperplasia."  The physician added, "He should not engage in further National Guard activities until treated."

The Veteran's May 1982 reported history is reasonably consistent with the documentary record from the Veteran's Massachusetts ANG records and the letters from S.R. reflecting the Veteran's diagnosis.  

The Board accordingly concludes that the evidence preponderates in favor of onset of Cushing's syndrome during the Veteran's ACDTURA between July and November of 1969.  Service connection is therefore warranted.  38 C.F.R. §§ 3.6 (a), (c), 3.303.  

COPD

The appellant contends, in effect, that the Veteran's COPD was causally related to service.  

Records from the Veteran's period of ACDUTRA and his subsequent Massachusetts ANG membership, as well as subsequent records, provide no finding or diagnosis of COPD in ACDTURA or in the following three decades.  

Records received from private physician J. H. in July 2012 reflect treatment for COPD beginning in March 2010.  These treatment records also reflect diagnosed asthma, a daily six-cigar smoking habit, as well as obesity.  More recent or additional records were requested from the Veteran, and following his death, from the appellant, but no more recent records and no additional authorization for records not yet obtained was received.  There is no record of COPD diagnosis or treatment prior to March 2010.  

The record is also devoid of any medical evidence otherwise linking the Veteran's COPD to his period of ACDTURA or to his now service-connected Cushing's syndrome.  

In his claim submitted in March 2012, the Veteran asserted that all his claimed disabilities, including psychiatric disability (claimed as posttraumatic stress disorder with panic and agoraphobia, depression, and anxiety), Cushing's syndrome, hypertension (claimed as high blood pressure), and COPD (claimed as bronchial asthma and emphysema / COPD) began on July 21, 1969.  He then explained that his sergeant refused to let him go seek medical treatment, threatening to send him to jail or to the front line.  However, the Veteran's seeking of medical attention does not establish the presence then of any particular disease or disability diagnosed years later.  The Board relevantly notes that in the Veteran's multiple past claims for service connection for disabilities over the decades since service, he addressed his Cushing's syndrome, psychiatric disability, and hypertension, but made no mention of a respiratory disorder prior to his March 2012 claim.  This would tend to suggest the absence of respiratory disability in years more proximate to service.  

The Veteran, as a lay person, and now the appellant in substitution, was/is not competent to address the presence of a disease of the respiratory system, such as COPD, as distinct from acute or transitory respiratory symptoms.  The Veteran is not shown to have possessed the requisite expertise or knowledge to address these questions, and neither has the appellant been shown to possess them.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).   Hence, the Veteran's assertion in March 2012 that he had COPD that developed in service does not serve as competent evidence of COPD in service to support the claim, and the appellant's similar assertions, expressed or implied, are similarly not competent for that purpose.  

The record reflects that the Veteran also contended that his claim was based on mustard gas exposure.  However, in May 2012 the Veteran made a telephone query in support of his claim, asserting that he was exposed to an unknown gas in a chamber in basic training, and questioning whether this was exposure to mustard gas.  The VA representative then explained to the Veteran the difference between tear gas, which may have been used in basic training, and mustard gas.  There is no indication from the record that such basic training exposure to a gas typically used in basic military training presented a possibility of having caused the Veteran's COPD.  The Veteran only completed basic training in ACDUTRA, with no combat exposure and hence no opportunity for exposure to chemical agents specifically used in combat operations either by friendly or enemy forces.  

Absent evidence supporting onset of COPD in service or a causal link either to service or to service-connected disability, the preponderance of the evidence is against the claim on direct and secondary bases, and service connection is not warranted.  38 C.F.R. §§ 3.303, 3.310.  

Because the preponderance of the evidence is against the claim for service connection for COPD, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Cushing's syndrome is granted.

Service connection for COPD is denied.


REMAND

Hypertension; Cervical Strain with Degenerative Disk Disease

General medical information sources reviewed by the Board reflect that side effects of Cushing's syndrome may potentially include hypertension and spinal conditions.  Hence, records-based medical opinions are warranted to address the likelihood that claimed hypertension and cervical strain with degenerative disk disease are causally related to the Veteran's now service-connected Cushing's syndrome.  

Acquired Psychiatric Disorder, To Include Anxiety and Depression with Panic Attacks and Agoraphobia

The Veteran had contended, in effect, that his psychiatric disorder developed during his period of ACDUTRA or was otherwise causally related to his ACDUTRA.  

A VA examination report was obtained in May 2016 based on review of the record.  The VA examiner concluded based on the limited record presented, "I have no basis to overrule what the Examiner reported; it would be pure speculation on my part to do so."

The "examiner" the VA examiner references is Dr. Henderson-Galligan, who provided a March 2014 private examination report and opinion finding a service-related etiology of diagnosed depressive disorder.

However, the appropriate question to be answered by the VA examiner was not whether there is adequate evidence to overrule the private opinion, but rather whether it is at least as likely as not, based on the totality of the evidence found to be probative by the examiner, that the Veteran had a psychiatric disability during the claim period which developed during ADCUTRA or was otherwise causally related to service.  The question of whether one medical opinion outweighs another is the role and responsibility of the Board in adjudicating the claim.  The VA examiner oversteps his or her role by concluding that one medical opinion would outweigh or "overrule" another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Hence, the inquiry as required by the Board in its July 2015 remand has not been satisfied by the May 2016 records-based psychiatric examination.  Where the remand requirements of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board additionally notes that Dr. Henderson-Galligan recorded the Veteran's and his wife's reports of the Veteran's psychological and behavioral dysfunctions and their attribution of these difficulties to the Veteran's experiences in service, as well as the Veteran's and his mother's attribution of his "depressive struggles" to his service experiences.  However, Dr. Henderson-Galligan then evaluated the Veteran in part based on studies of impacts of military service on other individuals, without evidence from the Veteran's military service records supporting her conclusions.  Dr. Henderson-Galligan concluded that it was more likely than not that the Veteran had a depressive disorder "caused by his time in service in 1969."  

In her March 2014 psychiatric evaluation report, Dr. Henderson-Galligan asserts that the Veteran had told her that he had "no chronic medical issues."  However, this asserted absence of chronic medical issues is plainly contradicted by the obtained private treatment records dated from March 2012 and prior thereto, which reflect ongoing care for a number of chronic medical issues, including significant COPD.  

The Veteran prior to his death and the appellant following the Veteran's death have failed to submit contemporaneous medical treatment records subsequent to 2012, which records might have shed more light on the circumstances of the Veteran's health and the potential impact of illnesses on psychiatric disability during the claim period.  The Veteran's death certificate is all that is presented to afford clues as to the progression of the Veteran's medical circumstances when psychiatrically evaluated by Dr. Henderson-Galligan in March 2014.  

Due to the gap in records, the Board can only speculate when the Veteran's terminal metastatic lung cancer was diagnosed.  A March 2012 treatment note informed that lung nodules had been detected, but no subsequent record has been supplied informing of findings when those lung nodules were further addressed.  The presence of terminal lung cancer as well as advanced COPD and other debilitating illnesses may likely have contributed to the adverse mental state which Dr. Henderson-Galligan encountered when conducting a psychiatric evaluation of the Veteran in March 2014, a little over a year prior to the Veteran's death from metastatic lung cancer.  Dr. Henderson-Galligan's failure to evaluate the Veteran's mental condition in the context of current chronic and terminal illnesses renders the findings and opinions of Dr. Henderson-Galligan non-probative, as based on the inaccurate factual premise that the Veteran did not have chronic illnesses at the time of that examination.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Thus, while the Board in its March 2016 remand had required that a VA examiner address the March 2014 private psychologist's report, the Board now concludes that addressing the psychologist's opinions in the March 2014 report is not appropriate, since the Board has concluded that those opinions are non-probative.  

Regarding the Veteran's significant physical illnesses during the claim period, the Veteran's death certificate indicates that the Veteran died in August 2015 and the immediate cause of death was metastatic lung cancer, with obstructive pneumonia and hypertension contributory, and tobacco abuse as an underlying cause of death.  

A new VA records-based opinion is warranted, to appropriately address the issue of psychiatric disorder etiology raised by the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the appellant and again request that she provide information and authorization to obtain records of treatment and hospitalization of the Veteran, for the interval between 2012 and his death in August 2015.  All requests, records, and responses received should be associated with the record.  

2.  Thereafter, the AOJ should refer the Veteran's records to a psychiatrist for etiology opinions.  Upon careful review of the record, the psychiatrist should identify psychiatric disability present when the Veteran was alive during his claim period (between March 2012 and his death in August 2015), and should provide an opinion addressing whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disability present during the claim period had its onset during the Veteran's period of active duty for training (ACDTURA) between July 1969 and November 1969, or whether it was otherwise causally related to that period of ACDUTRA.  

The examiner should also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disability present during the claim period was either caused or aggravated (permanently increased in severity) by the Veteran's service-connected Cushing's syndrome.  

In answering these questions, the examiner is advised that he or she should not consider the opinion provided by the private psychologist Henderson-Galligan in her March 2014 psychological evaluation report, because that psychologist therein erroneously relied for that opinion on the Veteran's self-report that he then had no chronic illnesses.  Medical or psychological opinions based on erroneous facts are for adjudicative purposes not probative.  The Veteran at the time of that March 2014 psychological evaluation had chronic illnesses including significant COPD, and may then have already been diagnosed with the metastatic lung cancer from which he died in August 2015, though the record at the time of this remand fails to clarify this question due to the Veteran's and now his widow's failure to provide access to contemporaneous medical records.  Thus, the examiner, to the best of his or her ability, must consider the Veteran's medical illnesses during the claim period when ascertaining whether psychiatric disability during the claim period was causally related to the Veteran's period of ACDUTRA from July 1969 to November 1969.  The examiner is also to be advised that the Veteran did not have active duty other than ACDUTRA, because he enlisted in the Massachusetts Army National Guard in March 1969, not in the Army or other active duty service, and was separated from the Massachusetts Army National Guard in August 1970 based on failure to meet physical retention requirements, due to his diagnosed adreno-pituitary dysfunction (Cushing's syndrome). 

The examiner should provide a complete rationale (explanation based on medical knowledge and evidence of record) for all opinions expressed.  

If the examiner cannot provide an opinion without resorting to mere speculation, then he or she must so state, and must provide an explanation why an opinion would be speculative.  

3.  Thereafter, the AOJ should refer the Veteran's records to a physician with sufficient expertise to address the likelihood that the Veteran's hypertension or cervical strain with degenerative disk disease was caused or aggravated by his service-connected Cushing's syndrome.  

Upon careful review of the record, the physician should provide an opinion addressing whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension present when he was alive during the claim period (between March 2012 and his death in August 2015) was either caused or aggravated (permanently increased in severity) by the Veteran's service-connected Cushing's syndrome.  

Also upon careful review of the record, the physician should provide an opinion addressing whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical strain with degenerative disk disease present when he was alive during the claim period (between March 2012 and his death in August 2015) was either caused or aggravated (permanently increased in severity) by the Veteran's service-connected Cushing's syndrome.  

The examiner should provide a complete rationale (explanation based on medical knowledge and evidence of record) for all opinions expressed.  

If the examiner cannot provide an opinion without resorting to mere speculation, then he or she must so state, and must provide an explanation why an opinion would be speculative.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the appellant and her representative must be provided a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


